         Case 1:20-cr-00708-KWR Document 32 Filed 09/23/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO
                              ________________________

UNITED STATES OF AMERICA,

       Plaintiff,

               vs.                                                 Case No. 1:20-cr-00708 KWR

ANTHONY BUNTYN,

       Defendant.

                     MEMORANDUM OPINION AND ORDER
               GRANTING IN PART DEFENDANT’S EX PARTE MOTION
                        FOR SUBPOENA DUCES TECUM

       THIS MATTER comes before the Court on Defendant’s Ex Parte Motion for Ex Parte

Subpoena duces tecum, filed August 5, 2020 (Doc. 25). Having considered the motion and the

relevant law, the Court finds that the motion is well-taken in part and will be GRANTED in part.

Defendant’s motion will remain under seal, however any materials produced must be made

available to the Government.

                                       BACKGROUND

       Defendant is charged by indictment with two counts of deprivation of rights pursuant to 18

U.S.C. § 242, and one count of tampering with a witness, victim, or informant in violation of 18

U.S.C. § 1512(b)(3). The Government alleges that Defendant, formerly a prison transport officer,

intentionally violated the civil rights of certain individuals during a prisoner transport between

March 17, 2017 and March 30, 2017. Defendant seeks the issuance of a subpoena duces tecum

pursuant to Rule 17(c) of the Federal Rules of Criminal Procedure for certain documents or

recordings. Defendant contends that the requested documents or video are necessary, relevant,

admissible and specific in both description and time-frame.
         Case 1:20-cr-00708-KWR Document 32 Filed 09/23/20 Page 2 of 7




                                          DISCUSSION
I.     Legal Standard

       A.      Federal Rule of Criminal Procedure 17

       Federal Rule of Criminal Procedure (“Rule”) 17 governs the issuance of subpoenas in

criminal proceedings. Rule 17(a) describes the process for obtaining subpoenas returnable at trial

by those who are able to pay for them. Specifically, under Rule 17(a), any party who is able to

pay the fees and mileage of a subpoenaed witness may cause a blank subpoena to be issued by the

clerk of the court as a matter of course, and without judicial intervention, and may then fill in the

time and place at which the witness must attend and testify. Fed. R. Crim. P. 17(a).

       Rule 17(b) describes the procedure for defendants who are unable to pay the required fees:

“[u]pon a defendant’s ex parte application, the court must order that a subpoena be issued for a

named witness if the defendant shows an inability to pay the witness’s fees and the necessity of

the witness’s presence for an adequate defense.”). Fed. R. Crim. P. 17(b). “The Government is

not notified of the proceeding and therefore defendant is not forced to disclose potential defense

witnesses or their expected testimony.” United States v. Florack, 838 F. Supp. 77, 78 (W.D.N.Y.

1993). “Although prior judicial authorization is required, the ex parte nature of the Rule 17(b)

application [thus] serves to put a defendant on equal footing with the Government because the

Government is not required to give a defendant notice as to those witnesses that it intends to

subpoena to testify at trial.” United States v. Reyes, 162 F.R.D. 468, 469 (S.D.N.Y. 1995).

       Rule 17(c) in turn governs the issuance of subpoenas duces tecum, and enables either party

to obtain documents or other physical evidence. Specifically, Rule 17(c)(1) provides:

       [a] subpoena may order the witness to produce any books, papers, documents, data,
       or other objects the subpoena designates. The court may direct the witness to
       produce the designated items in court before trial or before they are to be offered in
       evidence. When the items arrive, the court may permit the parties and their
       attorneys to inspect all or part of them.

                                                 2
         Case 1:20-cr-00708-KWR Document 32 Filed 09/23/20 Page 3 of 7




Fed. R. Crim. P. 17(c)(1). Thus, unlike a trial subpoena issued under Rule 17(a) or 17(b), Rule

17(c) provides that a subpoena duces tecum may be made returnable before trial. Id.; see also

United States v. Nixon, 418 U.S. 683, 698-99 (1974) (citing Bowman Dairy Co. v. United States,

341 U.S. 214 (1951) (Rule 17(c)’s “chief innovation was to expedite the trial by providing a time

and place before trial for the inspection of subpoenaed materials.”). However, Rule 17(c) provides

no specific direction as to the proper procedure by which a party obtains a pretrial subpoena duces

tecum, and courts have interpreted the language of the Rule to “indicate[] that an application for a

subpoena duces tecum returnable at trial is governed by the provisions of Rule 17(a) and 17(b)

dealing with the issuance of trial subpoenas.” Reyes, 162 F.R.D. at 469; United States v. Nelson,

No. CR 15-2023, *2.

       B.      Ex Parte Applications for Pretrial Production

       Absent a clear directive in the text of Rule 17(c) as to the proper procedure for obtaining

pretrial production pursuant to a subpoena duces tecum, courts have “split as to whether a party

may make an ex parte application for a pretrial subpoena duces tecum.” United States v. Sellers,

275 F.R.D. 620, 624 (D. Nev. 2011). The Tenth Circuit has not yet ruled on the issue, and in the

absence of binding authority to the contrary, this Court is persuaded that indigent defendants

should be permitted to make an application for the pretrial production of documents ex parte.

Compare United States v. Nelson, No. CR 15-2023, *3-4 (same); United States v. Hargrove, No.

11-cr-326, 2013 WL 3465791, *4 (D. Colo. July 9, 2013) (same); United States v. Vigil, No. CR

10-2310, 2013 WL 3270995, *17-18 (D.N.M. June 3, 2013) (same); Sellers, 275 F.R.D. at 625;

United States v. Beckford, 964 F. Supp. 1010, 1030 (E.D. Va. 1997) (“Rule 17(c) authorizes ex




                                                 3
           Case 1:20-cr-00708-KWR Document 32 Filed 09/23/20 Page 4 of 7




parte procedure with respect to the issuance of pretrial subpoenas only in exceptional

circumstances”);1 Reyes, 162 F.R.D. at 470-71 (same). The Court agrees that:

         [t]here are strong policy reasons in favor of an ex parte procedure. If a source of
         evidence were to be identified before the issuance of a subpoena, the source or the
         integrity of the evidence might be imperiled. In addition, a party may have to detail
         its trial strategy or witness list in order to convince a court that the subpoena
         satisfied the Nixon standards of specificity, relevance, and admissibility. If a full
         adversary hearing were required to obtain a subpoena duces tecum, a party would
         be forced to reveal this information to the opposing side, a result which would occur
         even if a court declined to issue the subpoena. In this vein, the Court is mindful
         that it is often defendants who seek a subpoena duces tecum on an ex parte basis in
         order to avoid disclosing their trial strategy to the Government.

162 F.R.D. at 470.

         Although the Court finds that an ex parte application for a subpoena duces tecum ordering

pretrial production of evidence is permissible, “it does not follow that the defendant is entitled to

strategic advantage or tactical surprise.” Sellers, 275 F.R.D. at 625. The plain language of Rule

17(c) authorizes the court to “direct the witness to produce the designated items in court before

trial or before they are to be offered in evidence,” and once “the items arrive,” to “permit the parties

and their attorneys to inspect all or part of them.” Fed. R. Crim. P. 17(c) (emphasis added).

Accordingly, while the Court will permit Defendant’s motion to remain ex parte and under seal, it

will direct that the Government have access to the material produced, as ordered below.

         C.       Standard for Pretrial Production




1
  In Beckford, the Eastern District of Virginia found that while an ex parte procedure is ordinarily “unnecessary and
thus inappropriate,” certain conditions must be met before the ex parte process was permitted:

         when the mere disclosure of the application for a pre-trial subpoena would: (i) divulge trial
         strategy, witness lists or attorney work-product; (ii) imperil the source or integrity of subpoenaed
         evidence; or (iii) undermine a fundamental privacy or constitutional interest of the defendant.

964 F.Supp. at 1030.

                                                           4
           Case 1:20-cr-00708-KWR Document 32 Filed 09/23/20 Page 5 of 7




         “Rule 17(c) was not intended to provide an additional means of discovery.” Bowman

Dairy, 341 U.S. at 220. Accordingly, a party seeking issuance of a subpoena duces tecum under

Rule 17(c) must establish:

         (1) that the documents are evidentiary and relevant; (2) that they are not otherwise
         procurable reasonably in advance of trial by exercise of due diligence; (3) that the
         party cannot properly prepare for trial without such production and inspection in
         advance of trial and that the failure to obtain such inspection may tend unreasonably
         to delay the trial; and (4) that the application is made in good faith and is not
         intended as a general “fishing expedition.”

United States v. Abdush-Shakur, 465 F.3d 458, 467 (10th Cir. 2006) (quoting Nixon, 418 U.S. at

699-700). In order to meet this burden, the moving party “must clear three hurdles: (1) relevancy;

(2) admissibility; and (3) specificity.” United States v. Morris, 287 F.3d 985, 991 (10th Cir. 2002)

(quoting Nixon, 418 U.S. at 700). It is insufficient that the requested evidence “may have some

potential of relevance and evidentiary use.”       Sellers, 275 F.R.D. at 624.      “The specificity

requirement also prevents a subpoena duces tecum issued pursuant to Rule 17(c) from being used

as a ‘fishing expedition to see what may turn up.’” Id. (quoting Bowman Dairy, 341 U.S. at 221).

II.      The Instant Case

         The Court finds that Defendant, who is indigent, has properly made his motion ex parte,

and in order to avoid divulging defense counsel’s trial strategy or work product, the motion will

remain ex parte and sealed.

         The Court also finds that Defendant has satisfied the Nixon test and established good cause

for the subpoena as to the specific category of documents sought in the Motion; and that the

requested documents are necessary, relevant, admissible, and specific in both description and time-

frame.

         Defendant has further demonstrated that he is acting in good faith and not attempting to

conduct a general fishing expedition, and that he needs the material sought to assist him in his

                                                  5
              Case 1:20-cr-00708-KWR Document 32 Filed 09/23/20 Page 6 of 7




defense against the government’s allegations against him in this case. Accordingly, the Court will

allow Defendant to request production of the category of documents he seeks through a Rule 17(c)

subpoena duces tecum.

         However, Defendant requests that any material produced by the subpoenaed parties not be

produced to the Government. As explained above, the Court will allow the Government access to

the produced materials.       The Defendant need not provide a copy of the subpoena to the

Government prior to its issuance.

                                           CONCLUSION

         IT IS THEREFORE ORDERED that Defendant’s Ex Parte Motion for Rule 17(c)

Subpoena (Doc. 25) is GRANTED in part as follows:

         1.       The Court will issue the two subpoenas in the form provided by defense counsel.

         2.       Defense counsel shall be responsible for service of the Subpoena upon the third-

party.

         3.       The requested materials shall be due no later than thirty (30) days from the date of

receipt of the Subpoena by the third-party.

         4.       As envisioned under Rule 17(c)(1), the third-party shall produce the requested

material and documents to the Court, at which time the Court will notify both parties that the

documents are available for inspection and copying, unless the parties mutually agree upon a

different designated place for delivery and inspection of the documents, in which case Defendant

shall notify the third-party on the mutually acceptable location for delivery.

         5.       The third-party shall have thirty (30) days from the date it receives the Subpoena

to file a motion to quash the Subpoena in accordance with Fed. R. Crim. P. 17(c)(2). If the third-

party files a motion to quash within the time period allowed as to some but not all of the documents,



                                                   6
            Case 1:20-cr-00708-KWR Document 32 Filed 09/23/20 Page 7 of 7




those documents not subject to an objection shall be produced no later than thirty (30) days for

the date of receipt of the Subpoena by the third party.

       6.       The requested materials shall be produced at the following address (unless

otherwise agreed by the parties, as described above):

                       Chambers of United States District Judge Kea Riggs
                       Pete V. Domenici United States Courthouse
                       333 Lomas Boulevard, N.W., Suite 740
                       Albuquerque, New Mexico 87102

       7.       Defendant’s Ex Parte Motion shall remain under seal.

       IT IS SO ORDERED.




                                                 7
